DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2, 4-12, and 14-20 are pending.
Claims 1-2, 4, 7, 10-12, 14, 17, and 20 have been amended.
This action is Final.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 20 recites “wherein an entire area of the selected portion of the display is rectangular…” but there is insufficient antecedent basis for this limitation in the claim. The claims do not describe selecting any portions of the display in the previous steps, and merely describes selecting a battery extend level. Selecting a battery extend level is different than selecting a portion of the display. Examiner will interpret this limitation as “wherein an entire area of the activated portion of the display is rectangular and is smaller than a size of the display”. It appears though, that 
Claims 2, 4-10, 12, and 14-19 are rejected based on dependency to corresponding rejected claims 1 and 11.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-11, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (hereinafter as Hara) PGPUB 2007/0188144, and further in view of Tseng PGPUB 2011/0098087 and Nakamura et al. (hereinafter as Nakamura) PGPUB 2014/0104082.
As per claim 1, Hara teaches a method of battery management of an electronic device [0031: mobile electronic apparatus 100], the method comprising: 
detecting, by the electronic device, that a battery management criterion is met [0036: remaining battery power P10 decreases to a remaining battery power level P1 set by a user];
displaying, in response to the detected battery management criterion, a notification panel [FIG. 3B display picture; FIG. 6 step S422 and 0049: (in response to detecting the battery is less than a threshold, indicate and display the present remaining power)] comprising a current state of the battery representing a battery [FIG. 3A, FIG. 3B, and 0038: (present remaining battery power is displayed in a bar on the left of the display, and its battery level represents a discharging rate as shown in FIG. 3A; battery level above P8 is a de-restriction level which means all operations function and thus has a faster discharge, and battery level below P1 is a restriction level and discharge is reduced)] and a plurality of battery extend levels each of which displays a corresponding estimated battery time duration  [FIG. 3B, 0038, 0066-0070: (P1, T4, T6, P8 are settings (battery extend levels) changeable by the user, and changing any of them causes the available operating time T7 to be updated and displayed (corresponding estimated battery time duration)];
obtaining a user selection of at least one battery extend level among the plurality of battery extend levels [FIG. 6 and FIG. 7 step S506, and 0049-0051: (step s506 receive input information from the user through input keys for changing a setting)];
enabling at least one of a plurality of battery management functions, in response to the user selection of the at least one battery extend level [0051 and 0065: (step S534 performs the power management in accordance with the user set or changed restriction); and 0036: restriction or inhibition of functions is to be initiated; (a plurality of battery management functions can be implemented, such as supplementary function restrictions or providing a warning)]; and 
performing at least one action corresponding to the enabled at least one of the plurality of the battery management functions [FIG. 7, 0052, 0058-0059: (phone time restrictions are enabled to extend battery life); 0033 and 0036: (restricting music, video, and games if restricting and inhibiting functions); and 0043: step 306 (providing warning through audio circuit if providing warning)]. 
Hara does not teach detecting the battery management criterion is met by detecting that a battery discharging rate is higher than a predetermined rate; displaying, in response to the detecting of the battery discharging rate being higher than the predetermined rate, the notification panel; wherein performing the at least one action comprises activating a portion of a display for displaying an application and deactivating a remaining portion of the display, and wherein an entire area of the selected portion of the display is rectangular and is smaller than a size of the display. Hara monitors when the battery level falls below a power level but does not describe monitoring the battery discharge rate and whether it is higher than a threshold.
Tseng teaches providing an interface for extending battery life in a mobile device when battery drops below a level. Tseng is therefore similar to Hara because they both teach presenting an interface to the user to extend battery life when the battery level is low. Tseng further teaches detecting the battery management criterion is met by detecting that a battery discharging rate is higher than a predetermined rate [0228: a rate of battery use exceeds a threshold level]; displaying, in response to the detecting of the battery discharging rate being higher than the predetermined rate, the notification panel [0228: (when a rate of battery use exceeds a threshold level, a user is prompted with a user interface with options to reduce power consumption)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tseng’s teachings of monitoring when the rate 
Hara and Tseng do not teach wherein performing the at least one action comprises activating a portion of a display for displaying an application and deactivating a remaining portion of the display, and wherein an entire area of the selected portion of the display is rectangular and is smaller than a size of the display.
	Nakamura teaches an information display device that performs a power saving measure when the battery voltage falls below a threshold [0034]. Nakamura is thus similar to Hara and Tseng because they teach performing a measure to preserve the battery of an electronic device. Nakamura further teaches wherein performing the at least one action comprises activating a portion of a display for displaying an application [FIG. 5(a-h): (display range 11 shows activated portions of the display)] and deactivating a remaining portion of the display [FIG. 5(a-h): (non-display range 12 shows deactivated portions of the display), 0023, 0029, 0032, and 0034: (portions of the display screen do not have contents on it in order to conserve battery power)], and wherein an entire area of the selected portion of the display is rectangular and is smaller than a size of the display [FIG. 5(b-h): (the display range 11 (activated portion of the display) is rectangular as shown in the pictures and is smaller than the size of the display 10)]. Nakamura teaches an action to conserve battery power and reduce power consumption by reducing the display area on a display screen to a smaller rectangular portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nakamura’s teachings of reducing power consumption by reducing display area in Hara. The combination of Hara, Tseng, and Nakamura allows for the display area to be shrunk to a portion of the screen when power falls below a user set threshold. One of ordinary skill in the art would be motivated to provide such an option of shrinking display area in Hara and Tseng to significantly reduce power consumption and thereby further save power.

As per claim 8, Hara, Tseng, and Nakamura teach the method of claim 1, further comprising controlling to display an indication on a screen of the electronic device indicating a state of the enabled at least one of the plurality of the battery management functions [Hara FIG. 10: (graphic indication provided indicating function restriction due to current remaining battery power level P10 being less than or equal to restriction power level setting P1)]. 
As per claim 9, Hara, Tseng, and Nakamura teach the method of claim 1, wherein the battery management criterion comprises: displaying at least one battery management function from among the plurality of battery management functions on a screen of the electronic device [Hara FIG. 11: (a variety of battery management functions T2-T5 are displayed)], wherein each of the at least one battery management function is displayed as at least one graphical element used to configure the battery 
As per claim 10, Hara, Tseng, and Nakamura teach the method of claim 1, wherein the battery management criterion being met further comprises that the battery management event occurs [Hara 0036: (field P10 equal to or less than field P1)], and further comprising: displaying at least one graphical element associated with at least one of the plurality of the battery management functions [Hara FIG. 14: (display is presented indicating the battery management functions that can be performed on which application AP9)]; applying the battery management criterion to perform the at least one of the plurality of the battery management functions based on the at least one action [Hara 0066 and FIG. 14C: (action for restricting music or game is performed upon current remaining battery power P10 falling below restriction power level setting P1)]. 

Claim 11 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale. Hara, Tseng, and Nakamura further teach a processor [Hara FIG. 2 main control unit 120].
Claim 18 is similar in scope to claim 8 as addressed above and is thus rejected under the same rationale.
Claim 19 is similar in scope to claim 9 as addressed above and is thus rejected under the same rationale.

Claim 20 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.


Claims 2, 4-7, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (hereinafter as Hara) PGPUB 2007/0188144 in view of Tseng PGPUB 2011/0098087 and Nakamura et al. (hereinafter as Nakamura) PGPUB 2014/0104082, and further in view of Murphy USPAT 6,236,326.
As per claim 2, Hara, Tseng, and Nakamura teach the method of claim 1, wherein the plurality of the battery management functions comprise a battery reserve function [Hara FIG. 3B T2 setting, 0038, and 0040: (set voice time; reserve a certain amount of time for voice communication over the phone)], a battery extend function [Hara 0035-0036, and 0049: (performing restrictions of supplementary functions reduces the discharge rate of the battery and therefore extends the battery life)].
Hara, Tseng, and Nakamura do not explicitly teach a battery crisis function. Hara, Tseng, and Nakamura describes various actions that can be taken to extend battery life of a mobile phone or to reserve a set time for a particular voice function of the phone, but Hara, Tseng, and Nakamura does not describe a battery crisis function as understood in light of the specification.
Murphy teaches a mobile device that monitors whether a battery capacity of the mobile device is below a threshold and taking actions based on the battery capacity. Murphy is thus similar to Hara, Tseng, and Nakamura because they try to ensure calling 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Murphy’s teachings of a battery crisis function for forwarding a call to another pre-set number when battery is below a threshold in Hara, Tseng, and Nakamura. One of ordinary skill in the art would be motivated to implement a battery crisis function of forwarding calls to another phone when battery is low in Hara, Tseng and Nakamura because it ensures that the most basic function of the telephone of receiving calls can still be performed when the battery is low, although the call would have to be answered on a different phone. This prevents important incoming phone calls from being unanswered or being disconnected in the middle of the conversation [Murphy col. 1 lines 42-67].
As per claim 4, Hara, Tseng, Nakamura, and Murphy teach the method of claim 2, wherein the battery extend function provides the plurality of battery extend levels [Hara 0066 and FIG. 9B: (field P1 can be set to a plurality of levels from 1 to 100)], wherein the estimated battery time duration of each of the plurality of the battery extend levels is estimated based on at least one of an estimated time it takes to travel between a predetermined starting location of a user of the electronic device and a predetermined arriving location of the user of the electronic device, a context of the user of the electronic device, content displayed on the electronic device, a context of the electronic device, a device usage pattern, and the current state of the battery of the 
As per claim 5, Hara, Tseng, Nakamura, and Murphy teach the method of claim 2, wherein the battery crisis function enables the electronic device to perform an action for forwarding a service associated with at least one data item of the electronic device to a secondary electronic device [Murphy col. 4 line 63 – col. 5 line 29: (when battery is determined to be a predetermined level, the phone automatically initiates call forwarding to a predetermined number on a different phone)]. 
As per claim 6, Hara, Tseng, Nakamura, and Murphy teach the method of claim 5, wherein the service comprises at least one of an incoming call [Murphy col. 2 lines 10-11: automatically initiate forwarding of calls] and an incoming text message and the second electronic device is either paired with the electronic device or unpaired with the electronic device but pre-configured with a contact number associated with the second device [Murphy col. 2 lines 15-19: predetermined number]. 
As per claim 7, Hara, Tseng, and Nakamura teach the method of claim 1.
Hara, Tseng, and Nakamura do not teach wherein the battery management criterion further comprises one of a battery reserve criterion and a battery crisis criterion wherein the battery reserve criterion comprises a battery level selected by a user of the electronic device to be reserved to perform the at least one action, and the battery crisis criterion comprises one of a completely discharged battery and a predetermined low level battery. 

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Murphy’s teachings of a battery crisis criterion for forwarding a call to another pre-set number when battery is below another threshold in Hara, Tseng, and Nakamura. One of ordinary skill in the art would be motivated to implement a battery crisis criterion in forwarding calls to another phone when battery is low in Hara, Tseng and Nakamura because it ensures that the most basic function of the telephone of receiving calls can still be performed when the battery is low, although the call would have to be answered on a different phone. This prevents important incoming phone calls from being unanswered or being disconnected in the middle of the conversation [Murphy col. 1 lines 42-67].

Claim 12 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 14 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 15 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.
Claim 16 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.
Claim 17 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 1/8/2021, with respect to the rejection(s) of claim(s) 1, 11, and 20 under U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art to address the newly added limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Herczog (PGPUB 2009/0253469) teaches monitoring the rate of discharge of a battery and if it exceeds a threshold, deactivating ancillary functions to conserve battery power [0045]
Hampson et al. (PGPUB 2015/0293575) determines a battery threshold based on the battery depletion rate, at which limiting processing is performed to extend battery life.
Stekkelpak et al. (USPAT 8,515,499) monitors the rate of discharge of a battery and predicts when a battery will be discharged.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186